Mr. Presiding Justice Graves delivered the opinion of the court. 2. Bailment, § 12*—when bailee is liable for failure to return articles. Where a patron of a bathing establishment delivered property to such establishment as bailee and such property could not be returned on demand a presumption of negligence on the part of the bailee arose, and since the bailee failed to show that the property had been lost by some violence, accident or theft, it was liable for the value thereof. 3. New trial, § 67*—when awarded. Newly discovered evidence in order to require the granting of a new trial, must be of a conclusive character against the verdict returned and a new trial will not be awarded for the sole purpose of impeaching a witness, even though such witness is a party, particularly where the evidence given relates to an immaterial matter. 4. Bailment, § 27*—what evidence is material. Where a bailor shows that he deposited money and valuables with a bailee, it is wholly immaterial how such bailor acquired the property deposited.